UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09877 CALVERT SOCIAL INDEX SERIES, INC. (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Third quarter ended June 30, 2011 Item 1. Schedule of Investments. CALVERT SOCIAL INDEX FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 EQUITY SECURITIES - 98.0% SHARES VALUE Aerospace & Defense - 0.2% BE Aerospace, Inc.* 1,517 $61,909 Hexcel Corp.* 1,582 34,630 Rockwell Collins, Inc. 2,560 157,926 Spirit AeroSystems Holdings, Inc.* 1,920 42,240 296,705 Air Freight & Logistics - 1.4% C.H. Robinson Worldwide, Inc. 2,730 215,233 Expeditors International of Washington, Inc. 3,508 179,575 FedEx Corp. 4,791 454,426 United Parcel Service, Inc., Class B 11,895 867,502 1,716,736 Airlines - 0.3% Alaska Air Group, Inc.* 581 39,775 Delta Air Lines, Inc.* 13,603 124,740 JetBlue Airways Corp.* 3,981 24,284 Southwest Airlines Co. 12,005 137,097 US Airways Group, Inc.* 2,618 23,326 349,222 Auto Components - 0.6% BorgWarner, Inc.* 1,788 144,452 Gentex Corp. 2,331 70,466 Johnson Controls, Inc. 10,933 455,469 TRW Automotive Holdings Corp.* 1,651 97,459 767,846 Automobiles - 0.1% Harley-Davidson, Inc. 3,832 156,997 Beverages - 3.5% Coca-Cola Co. 34,771 2,339,741 Dr Pepper Snapple Group, Inc. 3,614 151,535 Hansen Natural Corp.* 1,154 93,416 PepsiCo, Inc. 25,984 1,830,053 4,414,745 Biotechnology - 2.1% Acorda Therapeutics, Inc.* 565 18,255 Alexion Pharmaceuticals, Inc.* 2,948 138,644 Amgen, Inc.* 15,239 889,196 Amylin Pharmaceuticals, Inc.* 2,041 27,268 Biogen Idec, Inc.* 3,704 396,032 Cubist Pharmaceuticals, Inc.* 951 34,226 Dendreon Corp.* 2,340 92,290 Gilead Sciences, Inc.* 12,958 536,591 Human Genome Sciences, Inc.* 3,044 74,700 Incyte Corp.* 1,835 34,755 Myriad Genetics, Inc.* 1,471 33,406 Onyx Pharmaceuticals, Inc.* 990 34,947 Regeneron Pharmaceuticals, Inc.* 1,154 65,443 United Therapeutics Corp.* 809 44,576 Vertex Pharmaceuticals, Inc.* 3,325 172,867 2,593,196 Building Products - 0.1% Lennox International, Inc. 833 35,877 Masco Corp. 5,739 69,040 Owens Corning* 1,913 71,451 176,368 Capital Markets - 3.1% Affiliated Managers Group, Inc.* 830 84,204 Bank of New York Mellon Corp. 20,260 519,061 BlackRock, Inc. 1,560 299,224 Charles Schwab Corp. 16,032 263,726 E*Trade Financial Corp.* 4,165 57,477 Eaton Vance Corp. 1,856 56,107 Federated Investors, Inc., Class B 1,584 37,763 Franklin Resources, Inc. 2,480 325,599 Goldman Sachs Group, Inc. 7,133 949,331 Greenhill & Co., Inc. 478 25,726 Invesco Ltd. 7,608 178,027 Janus Capital Group, Inc. 2,860 26,998 Jefferies Group, Inc. 2,324 47,410 Legg Mason, Inc. 2,337 76,560 Northern Trust Corp. 3,548 163,066 SEI Investments Co. 2,485 55,937 State Street Corp. 8,177 368,701 Stifel Financial Corp.* 865 31,019 T. Rowe Price Group, Inc. 4,220 254,635 TD Ameritrade Holding Corp. 3,769 73,533 Waddell & Reed Financial, Inc. 1,372 49,872 3,943,976 Chemicals - 1.3% Air Products & Chemicals, Inc. 3,242 309,870 Airgas, Inc. 1,159 81,176 Ecolab, Inc. 3,829 215,879 H.B. Fuller Co. 726 17,729 International Flavors & Fragrances, Inc. 1,311 84,219 Lubrizol Corp. 1,069 143,535 Nalco Holding Co. 2,247 62,489 Praxair, Inc. 4,958 537,397 Sensient Technologies Corp. 767 28,433 Sigma-Aldrich Corp. 1,671 122,618 1,603,345 Commercial Banks - 4.7% Associated Banc-Corp 2,652 36,863 BancorpSouth, Inc. 1,249 15,500 Bank of Hawaii Corp. 760 35,355 BB&T Corp. 11,267 302,406 BOK Financial Corp. 433 23,715 CapitalSource, Inc. 4,823 31,108 CIT Group, Inc.* 3,266 144,553 City National Corp. 786 42,642 Comerica, Inc. 2,902 100,322 Commerce Bancshares, Inc. 1,277 54,911 Cullen/Frost Bankers, Inc. 905 51,449 East West Bancorp, Inc. 2,404 48,585 Fifth Third Bancorp 14,937 190,447 First Horizon National Corp. 4,353 41,528 FirstMerit Corp. 1,651 27,258 Fulton Financial Corp. 3,246 34,765 Glacier Bancorp, Inc. 1,123 15,138 Huntington Bancshares, Inc. 13,984 91,735 IBERIABANK Corp. 434 25,016 KeyCorp 15,530 129,365 M&T Bank Corp. 1,965 172,822 Marshall & Ilsley Corp. 8,299 66,143 PNC Financial Services Group, Inc. 8,571 510,917 Popular, Inc.* 16,621 45,874 Prosperity Bancshares, Inc. 734 32,164 Regions Financial Corp. 20,412 126,554 SunTrust Banks, Inc. 8,749 225,724 SVB Financial Group* 649 38,752 Synovus Financial Corp. 10,724 22,306 TCF Financial Corp. 2,422 33,424 UMB Financial Corp. 499 20,898 Umpqua Holdings Corp. 1,841 21,300 United Bankshares, Inc. 646 15,814 US Bancorp 31,154 794,739 Valley National Bancorp 2,713 36,924 Webster Financial Corp. 1,070 22,491 Wells Fargo & Co. 81,389 2,283,775 Westamerica Bancorporation 469 23,098 Zions Bancorporation 2,985 71,670 6,008,050 Commercial Services & Supplies - 0.2% Avery Dennison Corp. 1,706 65,903 Covanta Holding Corp. 2,075 34,217 Herman Miller, Inc. 868 23,627 Pitney Bowes, Inc. 3,055 70,234 RR Donnelley & Sons Co. 3,274 64,203 United Stationers, Inc. 758 26,856 285,040 Communications Equipment - 3.3% Adtran, Inc. 1,056 40,878 Arris Group, Inc.* 1,858 21,571 Ciena Corp.* 1,483 27,258 Cisco Systems, Inc. 90,529 1,413,158 F5 Networks, Inc.* 1,340 147,735 Harris Corp. 2,151 96,924 InterDigital, Inc. 683 27,901 JDS Uniphase Corp.* 3,528 58,776 Juniper Networks, Inc.* 8,602 270,963 Motorola Mobility Holdings, Inc.* 4,795 105,682 Motorola Solutions, Inc.* 4,812 221,545 Plantronics, Inc. 774 28,274 Polycom, Inc.* 1,441 92,656 QUALCOMM, Inc. 26,847 1,524,641 Riverbed Technology, Inc.* 2,449 96,956 Tellabs, Inc. 5,458 25,161 4,200,079 Computers & Peripherals - 6.8% Apple, Inc.* 14,982 5,029,008 Dell, Inc.* 27,442 457,458 Diebold, Inc. 1,091 33,832 EMC Corp.* 33,690 928,159 Hewlett-Packard Co. 35,432 1,289,725 Lexmark International, Inc.* 1,250 36,575 NCR Corp.* 2,515 47,508 NetApp, Inc.* 5,923 312,616 QLogic Corp.* 1,782 28,369 SanDisk Corp.* 3,883 161,145 Seagate Technology plc 7,024 113,508 Western Digital Corp.* 3,795 138,062 8,575,965 Construction & Engineering - 0.1% AECOM Technology Corp.* 1,585 43,334 EMCOR Group, Inc.* 1,057 30,980 Quanta Services, Inc.* 3,334 67,347 141,661 Construction Materials - 0.0% Eagle Materials, Inc. 678 18,896 Consumer Finance - 1.3% American Express Co. 17,348 896,892 Capital One Financial Corp. 7,436 384,218 Discover Financial Services 8,951 239,439 SLM Corp. 8,614 144,801 1,665,350 Containers & Packaging - 0.3% AptarGroup, Inc. 1,002 52,445 Ball Corp. 2,765 106,342 Bemis Co., Inc. 1,722 58,169 Owens-Illinois, Inc.* 2,662 68,706 Sealed Air Corp. 2,520 59,951 Sonoco Products Co. 1,585 56,331 401,944 Distributors - 0.1% Genuine Parts Co. 2,624 142,746 Diversified Consumer Services - 0.2% Coinstar, Inc.* 493 26,888 DeVry, Inc. 987 58,362 ITT Educational Services, Inc.* 463 36,225 Sotheby's 1,050 45,675 Strayer Education, Inc. 223 28,185 195,335 Diversified Financial Services - 4.2% Bank of America Corp. 164,719 1,805,320 CME Group, Inc. 1,095 319,291 IntercontinentalExchange, Inc.* 1,211 151,024 JPMorgan Chase & Co. 64,901 2,657,047 Moody's Corp. 3,223 123,602 NYSE Euronext 4,263 146,093 The NASDAQ OMX Group, Inc.* 2,242 56,723 5,259,100 Diversified Telecommunication Services - 2.9% AT&T, Inc. 97,033 3,047,806 CenturyLink, Inc. 9,792 395,890 Frontier Communications Corp. 16,324 131,735 tw telecom, Inc.* 2,377 48,800 Windstream Corp. 8,329 107,944 3,732,175 Electric Utilities - 0.1% Cleco Corp. 966 33,665 Hawaiian Electric Industries, Inc. 1,459 35,104 IDACORP, Inc. 751 29,664 ITC Holdings Corp. 799 57,344 Portland General Electric Co. 1,189 30,058 185,835 Electrical Equipment - 1.3% Acuity Brands, Inc. 658 36,703 AMETEK, Inc. 2,625 117,863 Belden, Inc. 752 26,215 Brady Corp. 763 24,462 Cooper Industries plc 2,695 160,811 Emerson Electric Co. 12,302 691,987 General Cable Corp.* 778 33,127 GrafTech International Ltd.* 2,138 43,337 Hubbell, Inc., Class B 827 53,714 Regal-Beloit Corp. 629 41,998 Rockwell Automation, Inc. 2,329 202,064 Roper Industries, Inc. 1,545 128,698 Thomas & Betts Corp.* 849 45,719 Woodward, Inc. 942 32,838 1,639,536 Electronic Equipment & Instruments - 1.3% Amphenol Corp. 2,856 154,195 Anixter International, Inc. 477 31,167 Arrow Electronics, Inc.* 1,907 79,142 Avnet, Inc.* 2,411 76,863 Benchmark Electronics, Inc.* 976 16,104 Corning, Inc. 25,489 462,625 Dolby Laboratories, Inc.* 883 37,492 Flextronics International Ltd.* 12,413 79,691 FLIR Systems, Inc. 2,516 84,814 Ingram Micro, Inc.* 2,608 47,309 Itron, Inc.* 637 30,678 Jabil Circuit, Inc. 3,254 65,731 National Instruments Corp. 1,465 43,496 TE Connectivity Ltd. 7,260 266,878 Tech Data Corp.* 805 39,356 Trimble Navigation Ltd.* 1,999 79,240 1,594,781 Energy Equipment & Services - 0.7% Cameron International Corp.* 3,966 199,450 Core Laboratories NV 732 81,647 Dril-Quip, Inc.* 480 32,558 Exterran Holdings, Inc.* 1,002 19,870 FMC Technologies, Inc.* 3,900 174,681 Helix Energy Solutions Group, Inc.* 1,707 28,268 Key Energy Services, Inc.* 2,356 42,408 Noble Corp. 4,110 161,975 SEACOR Holdings, Inc. 371 37,085 Superior Energy Services, Inc.* 1,226 45,534 Tidewater, Inc. 822 44,232 Unit Corp.* 751 45,759 913,467 Food & Staples Retailing - 2.2% BJ's Wholesale Club, Inc.* 872 43,905 Casey's General Stores, Inc. 608 26,752 Costco Wholesale Corp. 7,044 572,255 CVS Caremark Corp. 22,174 833,299 Ruddick Corp. 657 28,606 Safeway, Inc. 5,783 135,149 SUPERVALU, Inc. 3,381 31,815 Sysco Corp. 9,600 299,328 Walgreen Co. 14,952 634,862 Whole Foods Market, Inc. 2,521 159,957 2,765,928 Food Products - 1.4% Campbell Soup Co. 3,241 111,977 Corn Products International, Inc. 1,180 65,230 Flowers Foods, Inc. 2,265 49,921 General Mills, Inc. 9,861 367,026 Green Mountain Coffee Roasters, Inc.* 1,940 173,164 H.J. Heinz Co. 5,187 276,363 Hershey Co. 2,500 142,125 J.M. Smucker Co. 1,894 144,777 Kellogg Co. 4,075 225,429 McCormick & Co., Inc. 1,950 96,662 Ralcorp Holdings, Inc.* 872 75,498 TreeHouse Foods, Inc.* 565 30,855 1,759,027 Gas Utilities - 0.4% AGL Resources, Inc. 1,219 49,625 Atmos Energy Corp. 1,483 49,310 New Jersey Resources Corp. 631 28,149 Nicor, Inc. 716 39,194 Northwest Natural Gas Co. 398 17,962 Oneok, Inc. 1,634 120,932 Piedmont Natural Gas Co., Inc. 1,115 33,740 Questar Corp. 2,881 51,023 South Jersey Industries, Inc. 446 24,222 Southwest Gas Corp. 670 25,869 WGL Holdings, Inc. 811 31,215 471,241 Health Care Equipment & Supplies - 2.3% Alere, Inc.* 1,326 48,558 Becton Dickinson & Co. 3,358 289,359 CareFusion Corp.* 3,601 97,839 Cooper Co.'s, Inc. 722 57,211 DENTSPLY International, Inc. 2,376 90,478 Edwards Lifesciences Corp.* 1,851 161,370 Gen-Probe, Inc.* 782 54,075 Haemonetics Corp.* 411 26,456 Hologic, Inc.* 4,120 83,100 IDEXX Laboratories, Inc.* 948 73,527 Immucor, Inc.* 1,131 23,095 Intuitive Surgical, Inc.* 640 238,151 Kinetic Concepts, Inc.* 988 56,939 Masimo Corp. 779 23,121 Medtronic, Inc. 17,646 679,900 NuVasive, Inc.* 580 19,070 ResMed, Inc.* 2,412 74,651 Sirona Dental Systems, Inc.* 888 47,153 St. Jude Medical, Inc. 5,330 254,135 Stryker Corp. 4,873 285,996 Teleflex, Inc. 632 38,590 Thoratec Corp.* 894 29,341 Varian Medical Systems, Inc.* 1,976 138,360 2,890,475 Health Care Providers & Services - 2.0% AMERIGROUP Corp.* 794 55,953 AmerisourceBergen Corp. 4,531 187,583 Cardinal Health, Inc. 5,683 258,122 Catalyst Health Solutions, Inc.* 706 39,409 CIGNA Corp. 4,430 227,835 Coventry Health Care, Inc.* 2,361 86,106 DaVita, Inc.* 1,583 137,104 Express Scripts, Inc.* 7,983 430,922 Health Management Associates, Inc.* 3,895 41,988 Henry Schein, Inc.* 1,504 107,671 HMS Holdings Corp.* 471 36,206 Laboratory Corp. of America Holdings* 1,636 158,348 LifePoint Hospitals, Inc.* 876 34,234 Lincare Holdings, Inc. 1,623 47,505 Magellan Health Services, Inc.* 522 28,574 McKesson Corp. 4,143 346,562 Owens & Minor, Inc. 993 34,249 Patterson Co.'s, Inc. 1,596 52,492 PSS World Medical, Inc.* 907 25,405 Quest Diagnostics, Inc. 2,526 149,287 VCA Antech, Inc.* 1,349 28,599 WellCare Health Plans, Inc.* 675 34,702 2,548,856 Health Care Technology - 0.1% Cerner Corp.* 2,334 142,631 Hotels, Restaurants & Leisure - 0.7% Brinker International, Inc. 1,454 35,565 Cheesecake Factory, Inc.* 930 29,174 Chipotle Mexican Grill, Inc.* 504 155,328 Darden Restaurants, Inc. 2,269 112,906 Panera Bread Co.* 480 60,317 Starbucks Corp. 12,113 478,342 Vail Resorts, Inc. 588 27,177 Wendy's/Arby's Group, Inc. 5,546 28,118 926,927 Household Durables - 0.4% D.R. Horton, Inc. 4,425 50,976 Garmin Ltd. 2,012 66,456 Harman International Industries, Inc. 1,105 50,355 Mohawk Industries, Inc.* 880 52,791 Pulte Group, Inc.* 5,325 40,789 Tempur-Pedic International, Inc.* 1,123 76,162 Tupperware Brands Corp. 998 67,315 Whirlpool Corp. 1,233 100,268 505,112 Household Products - 3.4% Church & Dwight Co., Inc. 2,333 94,580 Clorox Co. 2,177 146,817 Colgate-Palmolive Co. 8,042 702,951 Kimberly-Clark Corp. 6,416 427,049 Procter & Gamble Co. 45,718 2,906,293 4,277,690 Industrial Conglomerates - 1.2% 3M Co. 10,634 1,008,635 Carlisle Co.'s, Inc. 972 47,851 Danaher Corp. 9,002 477,016 1,533,502 Insurance - 3.8% ACE Ltd. 5,518 363,195 Aflac, Inc. 7,678 358,409 Alleghany Corp.* 136 45,303 Allied World Assurance Co. Holdings AG 650 37,427 American Financial Group, Inc. 1,486 53,035 American National Insurance Co. 232 17,980 AON Corp. 4,866 249,626 Arch Capital Group Ltd.* 2,164 69,075 Arthur J. Gallagher & Co. 1,800 51,372 Aspen Insurance Holdings Ltd. 1,069 27,505 Assured Guaranty Ltd. 2,739 44,673 AXIS Capital Holdings Ltd. 2,113 65,418 Brown & Brown, Inc. 1,834 47,060 Chubb Corp. 4,795 300,215 Cincinnati Financial Corp. 2,421 70,645 CNO Financial Group, Inc.* 3,670 29,030 Endurance Specialty Holdings Ltd. 711 29,386 Erie Indemnity Co. 465 32,885 Everest Re Group Ltd. 861 70,387 Fidelity National Financial, Inc. 3,676 57,860 First American Financial Corp. 1,611 25,212 Genworth Financial, Inc.* 7,910 81,315 Hanover Insurance Group, Inc. 728 27,453 Hartford Financial Services Group, Inc. 7,310 192,765 HCC Insurance Holdings, Inc. 1,788 56,322 Lincoln National Corp. 5,116 145,755 Markel Corp.* 156 61,902 Montpelier Re Holdings Ltd. 1,018 18,324 PartnerRe Ltd. 1,102 75,873 Platinum Underwriters Holdings Ltd. 635 21,107 Principal Financial Group, Inc. 4,942 150,336 ProAssurance Corp.* 516 36,120 Progressive Corp. 10,145 216,900 Protective Life Corp. 1,338 30,948 Prudential Financial, Inc. 7,875 500,771 RenaissanceRe Holdings Ltd. 845 59,108 StanCorp Financial Group, Inc. 781 32,950 Torchmark Corp. 1,265 81,137 Transatlantic Holdings, Inc. 1,058 51,853 Travelers Co.'s, Inc. 6,841 399,378 Unum Group 5,027 128,088 Validus Holdings Ltd. 1,155 35,747 White Mountains Insurance Group Ltd. 112 47,058 Willis Group Holdings plc 2,771 113,916 WR Berkley Corp. 2,108 68,383 XL Group plc 5,048 110,955 4,790,162 Internet & Catalog Retail - 1.6% Amazon.com, Inc.* 5,742 1,174,181 Expedia, Inc. 3,382 98,044 Liberty Media Corp. - Interactive* 9,290 155,793 Netflix, Inc.* 733 192,552 priceline.com, Inc.* 806 412,616 2,033,186 Internet Software & Services - 2.6% Akamai Technologies, Inc.* 3,061 96,330 AOL, Inc.* 1,692 33,603 Digital River, Inc.* 628 20,196 eBay, Inc.* 18,279 589,863 Equinix, Inc.* 745 75,260 Google, Inc.* 4,057 2,054,384 Monster Worldwide, Inc.* 1,994 29,232 Rackspace Hosting, Inc.* 1,684 71,974 VistaPrint NV* 639 30,576 WebMD Health Corp.* 948 43,210 Yahoo!, Inc.* 19,918 299,567 3,344,195 IT Services - 5.7% Acxiom Corp.* 1,179 15,457 Alliance Data Systems Corp.* 878 82,593 Amdocs Ltd.* 3,018 91,717 Automatic Data Processing, Inc. 8,024 422,704 Broadridge Financial Solutions, Inc. 1,997 48,068 Cognizant Technology Solutions Corp.* 4,988 365,820 Computer Sciences Corp. 2,528 95,963 Convergys Corp.* 1,857 25,329 CoreLogic, Inc.* 1,806 30,178 DST Systems, Inc. 640 33,792 Fidelity National Information Services, Inc. 4,176 128,579 Fiserv, Inc.* 2,345 146,867 Gartner, Inc.* 1,342 54,069 Genpact Ltd.* 1,695 29,222 Global Payments, Inc. 1,327 67,677 International Business Machines Corp. 19,918 3,416,933 Iron Mountain, Inc. 2,949 100,531 Jack Henry & Associates, Inc. 1,330 39,913 Lender Processing Services, Inc. 1,511 31,595 MasterCard, Inc. 1,736 523,126 NeuStar, Inc.* 1,189 31,152 Paychex, Inc. 5,247 161,188 Teradata Corp.* 2,750 165,550 Total System Services, Inc. 3,139 58,323 VeriFone Systems, Inc.* 1,388 61,558 Visa, Inc. 8,545 720,002 Western Union Co. 10,388 208,072 Wright Express Corp.* 573 29,836 7,185,814 Leisure Equipment & Products - 0.2% Eastman Kodak Co.* 4,363 15,619 Mattel, Inc. 5,675 156,006 Polaris Industries, Inc. 506 56,252 227,877 Life Sciences - Tools & Services - 1.1% Agilent Technologies, Inc.* 5,636 288,056 Bio-Rad Laboratories, Inc.* 299 35,688 Illumina, Inc.* 2,070 155,560 Life Technologies Corp.* 2,940 153,086 Mettler-Toledo International, Inc.* 534 90,070 Pharmaceutical Product Development, Inc. 1,755 47,104 Techne Corp. 597 49,772 Thermo Fisher Scientific, Inc.* 6,259 403,017 Waters Corp.* 1,509 144,472 1,366,825 Machinery - 2.7% Actuant Corp. 1,081 29,003 AGCO Corp.* 1,548 76,409 Bucyrus International, Inc. 1,251 114,667 CLARCOR, Inc. 825 39,006 Cummins, Inc. 2,934 303,640 Deere & Co. 6,860 565,607 Donaldson Co., Inc. 1,137 68,993 Dover Corp. 3,061 207,536 Eaton Corp. 5,566 286,371 Gardner Denver, Inc. 825 69,341 Graco, Inc. 972 49,242 Harsco Corp. 1,236 40,294 IDEX Corp. 1,286 58,963 Illinois Tool Works, Inc. 6,988 394,752 Lincoln Electric Holdings, Inc. 1,410 50,548 Nordson Corp. 974 53,424 PACCAR, Inc. 5,909 301,891 Pall Corp. 1,867 104,981 Pentair, Inc. 1,566 63,204 Snap-on, Inc. 916 57,232 SPX Corp. 832 68,773 Stanley Black & Decker, Inc. 2,692 193,959 Terex Corp.* 1,721 48,962 The Toro Co. 511 30,915 Valmont Industries, Inc. 336 32,387 WABCO Holdings, Inc.* 1,102 76,104 3,386,204 Marine - 0.1% Alexander & Baldwin, Inc. 679 32,701 Kirby Corp.* 856 48,509 81,210 Media - 3.0% CBS Corp., Class B 10,285 293,020 DIRECTV* 12,540 637,283 Discovery Communications, Inc.* 2,214 90,685 DISH Network Corp.* 3,355 102,898 DreamWorks Animation SKG, Inc.* 1,011 20,321 Gannett Co., Inc. 3,781 54,144 John Wiley & Sons, Inc. 835 43,428 Lamar Advertising Co.* 916 25,071 Liberty Global, Inc.* 1,832 82,513 Liberty Media Corp. - Capital* 1,186 101,699 Liberty Media Corp. - Starz* 852 64,104 McGraw-Hill Co.'s, Inc. 4,973 208,418 Meredith Corp. 540 16,810 Omnicom Group, Inc. 4,591 221,103 Scripps Networks Interactive, Inc. 1,508 73,711 Time Warner Cable, Inc. 5,494 428,752 Time Warner, Inc. 18,075 657,388 Valassis Communications, Inc.* 809 24,513 Viacom, Inc., Class B 8,713 444,363 Virgin Media, Inc. 4,705 140,821 Washington Post Co., Class B 81 33,935 3,764,980 Metals & Mining - 0.1% Compass Minerals International, Inc. 516 44,412 Reliance Steel & Aluminum Co. 1,205 59,828 104,240 Multiline Retail - 0.9% Big Lots, Inc.* 1,317 43,658 Dillard's, Inc. 702 36,602 Dollar Tree, Inc.* 1,993 132,774 Family Dollar Stores, Inc. 1,932 101,546 Kohl's Corp. 4,491 224,595 Nordstrom, Inc. 2,772 130,118 Target Corp. 10,255 481,062 1,150,355 Multi-Utilities - 0.4% Consolidated Edison, Inc. 4,734 252,038 Integrys Energy Group, Inc. 1,219 63,193 MDU Resources Group, Inc. 2,768 62,280 NiSource, Inc. 4,374 88,574 OGE Energy Corp. 1,531 77,040 543,125 Office Electronics - 0.2% Xerox Corp. 22,467 233,881 Zebra Technologies Corp.* 947 39,935 273,816 Oil, Gas & Consumable Fuels - 2.2% Bill Barrett Corp.* 678 31,425 Chesapeake Energy Corp. 10,763 319,553 Cimarex Energy Co. 1,380 124,090 Comstock Resources, Inc.* 733 21,103 Denbury Resources, Inc.* 6,551 131,020 Energen Corp. 1,153 65,145 EOG Resources, Inc. 4,384 458,347 EQT Corp. 2,484 130,460 EXCO Resources, Inc. 2,724 48,079 Overseas Shipholding Group, Inc. 428 11,530 Pioneer Natural Resources Co. 1,907 170,810 Plains Exploration & Production Co.* 2,220 84,626 QEP Resources, Inc. 2,881 120,512 Quicksilver Resources, Inc.* 1,905 28,118 Range Resources Corp. 2,624 145,632 SM Energy Co. 1,039 76,346 Southern Union Co. 1,913 76,807 Southwestern Energy Co.* 5,697 244,287 Spectra Energy Corp. 10,551 289,203 Whiting Petroleum Corp.* 1,902 108,243 World Fuel Services Corp. 1,124 40,385 2,725,721 Paper & Forest Products - 0.1% Domtar Corp. 668 63,273 MeadWestvaco Corp. 2,811 93,634 156,907 Personal Products - 0.3% Avon Products, Inc. 7,130 199,640 Estee Lauder Co.'s, Inc. 1,943 204,384 404,024 Pharmaceuticals - 3.7% Allergan, Inc. 5,010 417,083 Auxilium Pharmaceuticals, Inc.* 751 14,720 Bristol-Myers Squibb Co. 27,992 810,648 Endo Pharmaceuticals Holdings, Inc.* 1,656 66,522 Hospira, Inc.* 2,715 153,832 Johnson & Johnson 44,673 2,971,648 Medicis Pharmaceutical Corp. 928 35,422 Perrigo Co. 1,362 119,679 Salix Pharmaceuticals Ltd.* 832 33,139 4,622,693 Professional Services - 0.3% Dun & Bradstreet Corp. 842 63,605 FTI Consulting, Inc.* 686 26,027 IHS, Inc.* 772 64,400 Manpower, Inc. 1,347 72,267 Robert Half International, Inc. 2,413 65,223 Towers Watson & Co. 889 58,416 Verisk Analytics, Inc.* 1,965 68,028 417,966 Real Estate Management & Development - 0.3% Brookfield Office Properties, Inc. 4,130 79,626 CB Richard Ellis Group, Inc.* 4,840 121,533 Forest City Enterprises, Inc.* 1,963 36,649 Jones Lang LaSalle, Inc. 701 66,104 The St. Joe Co.* 1,462 30,468 334,380 Road & Rail - 0.3% Con-way, Inc. 885 34,347 Genesee & Wyoming, Inc.* 623 36,533 Hertz Global Holdings, Inc.* 3,797 60,296 JB Hunt Transport Services, Inc. 1,645 77,463 Kansas City Southern* 1,792 106,319 Landstar System, Inc. 817 37,974 Ryder System, Inc. 822 46,731 399,663 Semiconductors & Semiconductor Equipment - 4.2% Advanced Micro Devices, Inc.* 8,946 62,533 Altera Corp. 5,213 241,623 Analog Devices, Inc. 4,900 191,786 Applied Materials, Inc. 21,531 280,118 Atmel Corp.* 6,997 98,448 Cypress Semiconductor Corp.* 2,702 57,120 Fairchild Semiconductor International, Inc.* 1,934 32,317 First Solar, Inc.* 892 117,985 Intel Corp. 89,634 1,986,289 Intersil Corp. 1,948 25,032 KLA-Tencor Corp. 2,726 110,349 Lam Research Corp.* 2,015 89,224 Linear Technology Corp. 3,472 114,645 LSI Corp.* 10,284 73,222 Marvell Technology Group Ltd.* 8,737 129,002 MEMC Electronic Materials, Inc.* 3,562 30,384 Microchip Technology, Inc. 3,098 117,445 Micron Technology, Inc.* 14,093 105,416 National Semiconductor Corp. 3,912 96,274 Netlogic Microsystems, Inc.* 1,115 45,068 Novellus Systems, Inc.* 1,458 52,692 NVIDIA Corp.* 9,720 154,888 ON Semiconductor Corp.* 7,254 75,949 PMC - Sierra, Inc.* 3,513 26,593 Semtech Corp.* 1,056 28,871 Silicon Laboratories, Inc.* 721 29,749 Skyworks Solutions, Inc.* 2,906 66,780 Teradyne, Inc.* 2,753 40,744 Texas Instruments, Inc. 19,132 628,104 Varian Semiconductor Equipment Associates, Inc.* 1,214 74,588 Xilinx, Inc. 4,206 153,393 5,336,631 Software - 5.1% Adobe Systems, Inc.* 8,289 260,689 ANSYS, Inc.* 1,487 81,294 Ariba, Inc.* 1,457 50,223 Autodesk, Inc.* 3,774 145,676 Blackboard, Inc.* 554 24,038 BMC Software, Inc.* 2,948 161,256 CA, Inc. 6,687 152,731 Cadence Design Systems, Inc.* 4,173 44,067 Check Point Software Technologies Ltd.* 2,799 159,123 Citrix Systems, Inc.* 3,095 247,600 Compuware Corp.* 3,562 34,765 Concur Technologies, Inc.* 732 36,651 Electronic Arts, Inc.* 5,460 128,856 FactSet Research Systems, Inc. 691 70,703 Informatica Corp.* 1,727 100,909 Intuit, Inc.* 4,532 235,030 MICROS Systems, Inc.* 1,270 63,132 Microsoft Corp. 122,056 3,173,456 Nuance Communications, Inc.* 3,813 81,865 Parametric Technology Corp.* 1,849 42,398 Progress Software Corp.* 985 23,768 Red Hat, Inc.* 3,132 143,759 Rovi Corp.* 1,839 105,485 Salesforce.com, Inc.* 1,954 291,107 Solera Holdings, Inc. 1,104 65,313 Symantec Corp.* 12,436 245,238 Synopsys, Inc.* 2,463 63,324 TIBCO Software, Inc.* 2,758 80,037 VMware, Inc.* 1,341 134,408 6,446,901 Specialty Retail - 3.0% Aaron's, Inc. 1,195 33,771 Advance Auto Parts, Inc. 1,289 75,394 American Eagle Outfitters, Inc. 3,338 42,560 Ascena Retail Group, Inc.* 1,126 38,340 Bed Bath & Beyond, Inc.* 4,084 238,383 Best Buy Co., Inc. 5,277 165,751 CarMax, Inc.* 3,668 121,301 Chico's FAS, Inc. 2,799 42,629 GameStop Corp.* 2,298 61,288 Home Depot, Inc. 26,101 945,378 Limited Brands, Inc. 4,525 173,986 Lowe's Co.'s, Inc. 21,266 495,710 Office Depot, Inc.* 4,252 17,943 OfficeMax, Inc.* 1,378 10,817 O'Reilly Automotive, Inc.* 2,250 147,398 PetSmart, Inc. 1,851 83,980 RadioShack Corp. 1,732 23,053 Ross Stores, Inc. 1,919 153,750 Signet Jewelers Ltd.* 1,359 63,615 Staples, Inc. 11,892 187,894 The Gap, Inc. 5,434 98,355 Tiffany & Co. 2,080 163,322 TJX Co.'s, Inc. 6,449 338,766 Tractor Supply Co. 1,154 77,180 Williams-Sonoma, Inc. 1,484 54,151 3,854,715 Textiles, Apparel & Luxury Goods - 0.6% Deckers Outdoor Corp.* 645 56,850 Fossil, Inc.* 752 88,525 Hanesbrands, Inc.* 1,523 43,482 Jones Group, Inc. 1,382 14,995 Nike, Inc., Class B 4,768 429,025 Phillips-Van Heusen Corp. 991 64,881 Wolverine World Wide, Inc. 790 32,983 730,741 Thrifts & Mortgage Finance - 0.3% First Niagara Financial Group, Inc. 5,010 66,132 Hudson City Bancorp, Inc. 8,030 65,766 MGIC Investment Corp.* 3,257 19,379 New York Community Bancorp, Inc. 7,167 107,433 People's United Financial, Inc. 5,965 80,170 Washington Federal, Inc. 1,789 29,393 368,273 Trading Companies & Distributors - 0.3% Fastenal Co. 4,804 172,896 MSC Industrial Direct Co. 714 47,345 W.W. Grainger, Inc. 951 146,121 Watsco, Inc. 443 30,120 WESCO International, Inc.* 656 35,483 431,965 Water Utilities - 0.0% Aqua America, Inc. 2,159 47,455 Wireless Telecommunication Services - 0.6% American Tower Corp.* 6,541 342,291 Crown Castle International Corp.* 4,066 165,852 MetroPCS Communications, Inc.* 3,986 68,599 NII Holdings, Inc.* 2,727 115,570 SBA Communications Corp.* 1,858 70,957 Telephone & Data Systems, Inc. 764 23,745 787,014 Total Equity Securities (Cost $104,564,695) 124,117,523 U.S. TREASURY - 0.5% PRINCIPAL AMOUNT United States Treasury Bills, 7/14/11^ $650,000 649,960 Total U.S. Treasury (Cost $649,960) 649,960 TIME DEPOSIT - 1.3% State Street Time Deposit, 0.098%, 7/1/11 1,691,911 1,691,911 Total Time Deposit (Cost $1,691,911) 1,691,911 TOTAL INVESTMENTS (Cost $106,906,566) - 99.8% 126,459,394 Other assets and liabilities, net - 0.2% 224,545 NET ASSETS - 100% $126,683,939 FUTURES # OF CONTRACTS EXPIRATION DATE UNDERLYING FACE AMOUNT AT VALUE UNREALIZED APPRECIATION (DEPRECIATION) Purchased: E-Mini NASDAQ 100 Index^ 14 9/11 $649,880 $27,141 E-Mini S&P 500 Index^ 29 9/11 1,907,475 69,150 Total Purchased $96,291 ^ Futures collateralized by 650,000 units of U.S. Treasury Bills. * Non-income producing security. This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. 34 - CALVERT SOCIAL INDEX FUND ANNUAL REPORT N OTE A  S IGNIFICANT A CCOUNTING P OLICIES General: The Calvert Social Index Fund (the "Fund"), the sole series of Calvert Social Index Series, Inc., is registered under the Investment Company Act of 1940 as a diversified, open-end management investment company. The Fund offers four classes of shares of capital stock. Class A shares are sold with a maximum front-end sales charge of 4.75%. Class B shares are sold without a front-end sales charge. With certain exceptions, the Fund will impose a deferred sales charge at the time of redemption, depending on how long investors have owned the shares. Effective, March 1, 2010, Class B shares are no longer offered for purchase, except through reinvestment of dividends and/or distributions and through certain exchanges. Class C shares are sold without a front-end sales charge. With certain exceptions, the Fund will impose a deferred sales charge on shares sold within one year of purchase. Class B and Class C shares have higher levels of expenses than Class A shares. Class I shares require a minimum account balance of $1,000,000. The $1 million minimum initial investment may be waived for certain institutional accounts, where it is believed to be in the best interest of the Fund and its shareholders. Class I shares have no front-end or deferred sales charge and have lower levels of expenses than Class A shares. Each class has different: (a) dividend rates, due to differences in Distribution Plan expenses and other class specific expenses, (b) exchange privileges and (c) class specific voting rights. Security Valuation: Net asset value per share is determined every business day as of the close of the regular session of the New York Stock Exchange (generally 4:00 p.m. Eastern time). The Fund uses independent pricing services approved by the Board of Directors to value its investments wherever possible. Investments for which market quotations are not available or deemed not reliable are fair valued in good faith under the direction of the Board of Directors. In determining fair value, the Board considers all relevant qualitative and quantitative information available. These factors are subject to change over time and are reviewed periodically. The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized. Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market for the investments existed, and the differences could be material. At June 30, 2011, no securities were fair valued in good faith under the direction of the Board of Directors. The Fund utilizes various methods to measure the fair value of its investments. Generally Accepted Accounting Principles (GAAP) establishes a disclosure hierarchy that categorizes the inputs to valuation techniques used to value assets and liabilities at measurement date. These inputs are summarized in the three broad levels listed below: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an investments assigned level within the hierarchy during the period. Valuation techniques used to value the Fund's investments by major category are as follows. Equity securities, including restricted securities, for which market quotations are readily available, are valued at the last reported sale price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded and are categorized as Level 1 in the hierarchy. For restricted securities and private placements where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Short-term securities with remaining maturities of sixty days or less for which quotations are not readily available are valued at amortized cost, which approximates fair value, and are categorized as Level 2 in the hierarchy. The following is a summary of the inputs used to value the Funds net assets as of June 30, 2011: Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - - U.S. government obligations - - Other debt obligations - - TOTAL - Other financial instruments** - - * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. ** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures, which are valued at the unrealized appreciation/ depreciation on the instrument. Repurchase Agreements: The Fund may enter into repurchase agreements with recognized financial institutions or registered broker/dealers and, in all instances, holds underlying securities with a value exceeding the total repurchase price, including accrued interest. Although risk is mitigated by the collateral, the Fund could experience a delay in recovering its value and a possible loss of income or value if the counterparty fails to perform in accordance with the terms of the agreement. ANNUAL REPORT CALVERT SOCIAL INDEX FUND - 35 Futures Contracts: The Fund may purchase and sell futures contracts, but only when, in the judgment of the Advisor, such a position acts as a hedge. The Fund may not enter into futures contracts for the purpose of speculation or leverage. These futures contracts may include, but are not limited to, market index futures contracts. The Fund is subject to market risk in the normal course of pursuing its investment objectives. The Fund may use futures contracts to hedge against changes in the value of securities. The Fund may enter into futures contracts agreeing to buy or sell a financial instrument for a set price at a future date. Initial margin deposits of either cash or securities as required by the broker are made upon entering into the contract. While the contract is open, daily variation margin payments are made to or received from the broker reflecting the daily change in market value of the contract and are recorded for financial reporting purposes as unrealized gains or losses by the Fund. When a futures contract is closed, a realized gain or loss is recorded equal to the difference between the opening and closing value of the contract. The risks associated with entering into futures contracts may include the possible illiquidity of the secondary market which would limit the Fund's ability to close out a futures contract prior to the settlement date, an imperfect correlation between the value of the contracts and the underlying financial instruments, or that the counterparty will fail to perform its obligations under the contracts' terms. Futures contracts are designed by boards of trade which are designated contracts markets by the Commodities Futures Trading Commission. Futures contracts trade on the contracts markets in a manner that is similar to the way a stock trades on a stock exchange and the boards of trade, through their clearing corporations, guarantee the futures contracts against default. As a result, there is minimal counterparty credit risk to the Fund. During the period, futures contracts were used for cash equitization. Security Transactions and Net Investment Income: Security transactions are accounted for on trade date. Realized gains and losses are recorded on an identified cost basis and may include proceeds from litigation. Dividend income is recorded on the ex-dividend date. Distributions received on securities that represent a return of capital or capital gain are recorded as a reduction of cost of investments and/or as a realized gain. Interest income, which includes amortization of premium and accretion of discount on debt securities, is accrued as earned. Investment income and realized and unrealized gains and losses are allocated to separate classes of shares based upon the relative net assets of each class. Expenses arising in connection with a class are charged directly to that class. Expenses common to the classes are allocated to each class in proportion to their relative net assets. Withholding taxes on foreign dividends have been provided for in accordance with the Funds understanding of the applicable countrys tax rules and rates. Distributions to Shareholders: Distributions to shareholders are recorded by the Fund on ex-dividend date. Dividends from net investment income and distributions from net realized capital gains, if any, are paid at least annually. Distributions are determined in accordance with income tax regulations which may differ from generally accepted accounting principles; accordingly, periodic reclassifications are made within the Funds capital accounts to reflect income and gains available for distribution under income tax regulations. Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. Redemption Fees: The Fund charges a 2% redemption fee on redemptions, including exchanges, made within 30 days of purchase in the same Fund (within seven days for Class I shares). The redemption fee is paid to the Class of the Fund from which the redemption is made, and is accounted for as an addition to paid-in capital. The fee is intended to discourage market-timers by ensuring that short-term trading costs are borne by the investors making the transactions and not the shareholders already in the Fund. Expense Offset Arrangements: The Fund has an arrangement with its custodian bank whereby the custodians fees may be paid indirectly by credits earned on the Funds cash on deposit with the bank. These credits are used to reduce the Funds expenses. Such a deposit arrangement may be an alternative to overnight investments. Federal Income Taxes: No provision for federal income or excise tax is required since the Fund intends to qualify as a regulated investment company under the Internal Revenue Code and to distribute substantially all of its taxable earnings. Management has analyzed the Funds tax positions taken for all open federal income tax years and has concluded that no provision for federal income tax is required in the Funds financial statements. A Funds federal tax return is subject to examination by the Internal Revenue Service for a period of three years. New Accounting Pronouncements: In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. ASU No. 2011-04 requires disclosure of the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers. For Level 3 fair value measurements, ASU No. 2011-04 requires disclosure of quantitative information about the significant unobservable inputs used. In addition for Level 3 fair value measurements, ASU No. 2011-04 requires a description of the valuation processes used by the reporting entity and ASU No. 2011-04 requires a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs if a change in those inputs to a different amount might result in a significantly higher or lower fair value measurement. ASU No. 2011-04 is effective for financial statements issued for fiscal years and interim periods beginning after December 15, 2011. Management is currently evaluating the impact the adoption of ASU No. 2011-04 will have on the Funds financial statements and related disclosures. - CALVERT SOCIAL INDEX FUND ANNUAL REPORT N OTE B  TAX INFORMATION The cost of investments owned at June 30, 2011 for federal income tax purposes was $110,667,932. Net unrealized appreciation aggregated $15,791,462 of which $26,006,528 related to appreciated securities and $10,215,066 related to depreciated securities. Net realized capital loss carryforwards for federal income tax purposes of $1,123,572, $900,355, $534,245, $864,557, and $2,870,112 at September 30, 2010 may be utilized to offset future capital gains until expiration in September 2011, September 2012, September 2014, September 2017, and September 2018, respectively. Capital losses may be used to offset future taxable capital gains until expiration. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the Fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Losses incurred during those future years will be required to be utilized prior to the losses incurred in pre- enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may more likely expire unused. Also, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Item 2. Controls and Procedures. (a) The principal executive and financial officers concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the 1940 Act) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rules 13a-15(b) or 15d-15(b) under the Exchange Act, as of a date within 90 days of the filing date of this report. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)). Filed herewith. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CALVERT SOCIAL INDEX SERIES, INC. By: /s/ Barbara J. Krumsiek Barbara J. Krumsiek Senior Vice President  Principal Executive Officer Date: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ D. Wayne Silby D. Wayne Silby  President Date: August 26, 2011 /s/ Barbara J. Krumsiek Barbara J. Krumsiek Senior Vice President  Principal Executive Officer Date: August 26, 2011 /s/ Ronald M. Wolfsheimer Ronald M. Wolfsheimer Treasurer Principal Financial Officer Date: August 26, 2011
